Willie, C. J.:
The term of the court at which this cause was tried adjourned on the 8th day of November, 1883. The statement of facts was made out, signed and filed on the 10th day of the same month.
There was no order of court made, so far as the transcript shows, allowing the statement of facts to be filed after the adjournment of court for the term. Under frequent decisions of this court firmly settling the practice on that subject in accordance with the provisions of the Revised Statutes, the statement of facts can not be taken into consideration. All the assignments of error refer to the charge of the court, and these can not be revised without a statement of facts, unless they were so clearly against law as to be erroneous under any state of case that could possibly arise under the pleadings of the parties. Bo far from this being the case in the present instance, the charge seems a pretty fair exposition of the law upon the questions of which it treats, and in the state of the record, as we are authorized to consider it, shows no error for which *298the judgment below should be reversed. It is therefore affirmed. See Ross v. McGown, 58 Texas, 603; R. R. Co. v. McAllister, 59 Texas, 349; Lanier v. Perryman, 59 Texas, 105.